DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/21/2022 wherein claim 24 has been amended, claim 27 has been cancelled and claims 43 and 44 have been added.
Claims 24-26 and 28-44 are presented for examination on the merits. The following rejections are made.

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
Applicants arguments filed 2/21/2022 regarding the rejection of claims 24-26, 29-31 and 33-40 made by the Examiner under 35 USC 103 over Yakovelvsky et al. (US 7998477) in view of Newa et al. Drug Delivery, 2008, 355-364) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/1/2021.
Applicants arguments filed 2/21/2022 regarding the rejection of claims 32 and 33 made by the Examiner under 35 USC 103 over Yakovelvsky et al. (US 7998477) in view of Newa et al. Drug Delivery, 2008, 355-364) further in view of Pickford et al. (US 2005/0152901) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/1/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Yakovlevsky and Newa do not suggest or contemplate step (c), e.g. drying or vacuum or lyophilizing the product of step c). The references also fail to teach including at least 65% by weight semi-crystalline water soluble polymer of the total mass of the matrix. 
In response to A, the Examiner respectfully disagrees. Yakovlevsky teaches in multiple places throughout the document that filtration and lyophilization are suitable methods for producing the final SPP product. See column 3, lines 15-16, column 11, lines 60-61 and Example 26. Thus, it would have been obvious to use such methods with a reasonable expectation for success in producing dried protein particles. Regarding the contribution of the semi-crystalline water soluble polymer in the matrix, it is acknowledged that Yakovlevsky does not explicitly teach such a concentration. However, Yakovlevsky provides a sufficient framework for any skilled person to navigate so as to identify concentrations suitable for producing protein particles. Where the general conditions of a claim are provided, it is not inventive to discover the optimum or workable ranges via routine experimentation. See MPEP 2144.05(II)(A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 29-31 and 34-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovelvsky et al. (US 7998477) in view of Newa et al. (Drug Delivery, 15:6, 2008, 355-364; of record).
Yakovelvsky is directed to spherical protein particles and methods of making for the treatment of various conditions such as rheumatoid arthritis and Crohn’s disease (see Example 1).
Yakovelvsky’s method provides a method for producing spherical protein particles wherein a polymeric carrier is dissolved in an organic solvent (see instant claim 1(a)) to which a biologically active proteins is added thereto (see instant claim 1(b)) (see column 30, lines 28-32). The resulting spherical protein particles may be isolated from the solution via filtration or lyophilization (see column 3, lines 15-16) (see instant claims 41 and 42).
Yakovelvsky’s method ultimately may comprise a dispersed protein (see column 30, lines 28-35 and Examples 1-7) (micronized according to instant claims 25-26), a solubilizing agent such as poloxamer (see column 16, lines 22) (see instant claims 34, 35 and 38), a viscosity increasing reagent such as polyethylene glycol (see column 16, lines 26-29) (see instant claims 34, 35, 38 and 43) and a carrier polymer such as polylactic acid (see column 16, lines 50-52) (see instant claim 36) and a solvent wherein the excipient ingredients (e.g. poloxamer, polyethylene glycol, etc) are present up to 90% by weight (see column 19, line 65). It is noted that where concentrations overlap or are sufficiently close, obviousness is considered to exist. See MPEP 2144.05.  
Proteins include antibodies (see column 6, lines 17-42) (see instant claim 30) as well immunotherapeutic proteins such as those that stimulate the immune system (see column 12, lines 20-24). 
The solvent used for forming the spherical composite particles of the protein may be suspended in a polymeric carrier dissolved in organic solvent (see column 30, lines 28-31). Various exemplified organic solvents are contemplated including ethyl alcohol, t-butyl alcohol, isopropyl alcohol and combinations thereof (it is noted that t-butyl and isopropyl alcohols are aliphatic alcohols) (see column 12, line 66) (see instant claims 24, 39 and 44).  
In all, Yakovelvsky suggests forming a dispersion of polymer (e.g. poloxamer and polyethylene glycol) and protein in a solvent (such as t-butyl alcohol) (continuous phase). The composite particles may be then be produced by spray drying the solution to precipitate the final particles (see column 49, lines 16-22) (see instant claim 43). 
The produced composite particles may be reconstituted in water (pharmaceutically acceptable carrier) to generate ready to use parenteral compositions. It is taught that injection volumes of about 1.5 mL of less are well tolerated (see column 21, lines 8-15) (see instant claim 29)
The composite particles are taught to have a diameter of between 40 nm to about 499 nm (see column 25, lines 5-24) (see instant claim 37). The final composite particle may be in the form of a dried powder (see column 11, lines 58-65) (see instant claim 31). 
Yakovelvsky fails to teach the polyethylene glycol as being a semi-crystalline soluble polymer.
Newa is directed to fast dissolving dosage forms made from solid dispersions comprising an active agent and polyethylene glycol. It’s noted that polyethylene glycol is a semi-crystalline polymer exemplified by Jain for use in their solid dosage form. Figure 5 demonstrates the rate of release of the drug can be as quick as 100% in 5 minutes (see instant claims 31 and 32). It’s taught that solid semi-crystalline dispersions made from the semi-crystalline polymer PEG enhance bioavailability of the dispersed drugs by increasing their saturation solubility in gastrointestinal fluids (see page 355). What’s more, PEG is taught to enhance the solubility, dissolution, and bioavailability of many drug substances incorporated into the semi-crystalline matrix (see pages 356 and 363). Therefore, if the matrix of Yakovelvsky not already semi-crystalline, it would have been obvious to formulate into a semi-crystalline matrix as the outcome would be a dosage form having rapid dissolution and enhanced bioavailability.
As it pertains to the matrix having a melting point of at least 40oC, Yakovelvsky and Newa fail to recognize such a physical property for their compositions. However, because the combination provides the same composition as that being claimed, it would be expected to possess the same property, absent evidence otherwise given the similarly in structure and composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yakovelvsky et al. (US 7998477) in view of Newa et al. (Drug Delivery, 15:6, 2008, 355-364; of record) as applied to claims 24-26, 29-31 and 34-44 above, and further in view of Pickford et al. (US 2005/0152901; of record).
Yakovelvsky fails to teach the protein as being an interleukin. 
Pickford is directed to therapies for treating various diseases such as Crohn’s disease (see abstract) and rheumatoid arthritis (see [0006]). Methods includes providing nanoparticles of an active agent, such as a cytokine (hormone) like interleukin-10 (IL-10) or a TNF antagonist such as infliximab (see [0016]), and administering it to a subject in need of treatment (see instant claims 32 and 33). As Yakovelvsky contemplates using inflixamib in their composition for the treatment of disease such as Crohn’s, it would have been obvious to pick other known actives, such as IL-10, for inclusion into Yakovelvsky’s composite protein particle with a reasonable expectation in similarly treating some the target condition (e.g. Crohn’s). Combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(1(A). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611